DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 were pending and were rejected in the previous office action. Claims 1-9 were amended. Claims 1-10 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-126929 filed in Japan on 7/3/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Claim Objections:
The objections to claims 1 and 9 are withdrawn, since as pointed out by applicant (pg. 6 of remarks filed 5/18/2021) the claims do not contain a space in between “ride-sharing.” 
35 USC § 112(b):
Applicant’s arguments with respect to the previous 112(b) rejections of claim 2 (pgs. 6-7 of remarks filed 5/18/2021) have been fully considered and they are persuasive. Applicant has amended claim 2 to no longer recite the term desire/desires causing the previous issues of indefiniteness. However, see the new 112(b) rejections of claims 1-10 below. 
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-10 (pg. 7 of remarks filed 5/18/2021) have been fully considered but they are not persuasive. 
Applicant argues that the claims as a whole integrate the alleged judicial exception into a practical application (i.e. under Step 2A Prong Two) because the claims include features such as an information processing device which allows a ticket purchaser to also search for a ride-sharing partner which conforms to usage patterns for the ticket purchaser among different ticket purchasers (i.e. the ticket purchaser can find a ride-sharing partner attending the same or similar event). Applicant argues that these features integrates the alleged judicial exception into a practical application because it “promotes ride-sharing by alleviating the time and effort to find a ride-sharing partner,” and “Since the time and trouble of arranging for ride-sharing separately from ticket purchase is saved, vehicle ride-sharing can be efficiently promoted, in such a way that has not been performed in the prior art” (pg. 7 of remarks). 
However, the examiner respectfully disagrees that any of the argued features for enabling a ticket purchaser to search for a ride-sharing partner who is also a ticket purchaser attending a same or similar event amount to anything that integrates the judicial exception (i.e. abstract idea) into a practical application. 
The claims do not recite any additional elements or combination of additional elements that amounts to an improvement in the functioning of a computer, or an improvement to other technology or technical field, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.04(d). Instead, the claims recite mere instructions to apply the abstract idea (i.e. accepting purchase of a ticket from a ticket purchaser and suggesting 
Nor do applicant’s claims recite any additional limitations remotely related to the other Step 2A Prong Two considerations, such as applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, in the manner discussed in MPEP § 2106.05(b), or effecting a transformation or reduction of a particular article to a different state or thing, in the manner discussed in MPEP § 2106.05(c).  
While applicant has argued that the claimed invention provides benefits over the prior art (“Since the time and trouble of arranging for ride-sharing separately from ticket purchase is saved, vehicle ride-sharing can be efficiently promoted, in such a way that has not been performed in the prior art”), these benefits are at best a benefit derived from the performance the abstract idea (e.g. the underlying business practice) rather than improvements or benefits that are 
Therefore, the examiner maintains the § 101 rejection of claims 1-10 as being directed to an abstract idea (i.e. accepting purchase of a ticket from a ticket purchaser and suggesting as a candidate for ride-sharing, another selected ticket purchaser for the same or a similar event) without significantly more. 
Prior art rejections – 35 USC § 102/103: 
Applicant’s arguments with respect to the previous § 102 and § 103 rejections of claims 1-10 (pgs. 8-9 of remarks filed 5/18/2021) have been considered but they are moot as they do not apply to the current grounds of rejection under § 103 below, applied in response to applicant’s amendments. Please see the updated prior art rejections of claims 1-10 under § 103 below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “refer to the ride-sharing information table and extract ticket purchasers…” – however, the terms “the ride-sharing information table” lacks sufficient antecedent basis in the claims, rendering it indefinite because it is unclear whether or not there is intended to be some previous unrecited step involving “the ride-sharing information table” or storing ticket purchasers information to “the ride-sharing information table.” Therefore, the examiner will read the term as “a ride-sharing information table” for the purposes of examination. 
The same analysis applies to independent claim 9 which is also rejected for the same reasons. 
With further respect to claim 1, the lack of antecedent basis also renders it unclear whether or not “the-ridesharing information table” is part of the information processing apparatus or is a separate element. For the purposes of examination, the examiner will interpret the term to be either an element of the information processing apparatus or a separate element. 
Claims 2-8 and 10 are also rejected as they depend from claims 1 and 9, respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Independent claims 1 and 9 recite limitations for accepting purchase of a ticket for an event from a first ticket purchaser; accepting registration of information on a ride-sharing usage pattern when the first ticket purchaser is to travel to a venue for the event by a vehicle; referring to a ride-sharing information table and extracting ticket purchasers which have purchased tickets for the event or a similar event partially identical in venue and period to the event; selecting, as a ride-sharing candidate, a second ticket purchaser, from among the extracted ticket purchasers, which conforms to the ride-sharing usage pattern for the first ticket purchaser; and presenting the second ticket purchaser to the first ticket purchaser. 
(Step 2A Prong One) 
(Step 2A Prong Two) Claims 1 and 9 do not integrate the judicial exception (i.e. abstract idea) into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. “apply it”) using generic computer components (i.e. an information processing apparatus, a processor, a computer). Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (See Alice Corp). The examiner also notes a “ride-sharing information table” as recited need not even be a computer element such as a database. However, even assuming the “ride-sharing information table” is a database, it is yet another generic computer component used to apply the abstract idea. As described in MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”  The examiner additionally notes that “presenting the second ticket purchaser to the ticket purchaser” is merely part of the abstract idea and does not recite any additional elements, mechanism, or means for the presentation.
(Step 2B) Claims 1 and 9 do not include any additional elements, whether considered alone or in an ordered combination, that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as described in the Step 2A Prong Two analysis above, the claims recite mere instructions to apply the abstract idea using a generic computer or computer components (i.e. information processing apparatus, processor, computer, and the ride-sharing information table to the extent it is even a computer element) which does not amount to significantly more. The claims merely invoke computers as a tool to perform the abstract idea identified above. Considering the generic computer elements in an ordered combination does not 
(Dependent Claims) Dependent claims 2-8 and 10, considered as a whole, are further directed to the abstract idea identified in the independent claims 1 and 9 above and do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more. For example, claims 2-8 recite further abstract idea steps describing how the second ticket purchaser is selected and/or narrowed down based on various information (claims 2-6), analyzing an image to acquire attribute information of the second ticket purchaser (claim 7), and accepting a request for ride-sharing by the first ticket purchaser (claim 8). The analysis of a “captured image” in claim 7, and the transmission of detail of a request for ride-sharing to a terminal of claim 8, at best links the performance of the abstract idea to a particular technological environment or field of use but does not add anything significant to the claims. Further regarding the transmission of information to a terminal in claim 8, the courts have found similar functions for “receiving or transmitting data over a network, e.g. using the Internet to gather data” as well-understood, routine, or conventional activity. See MPEP 2106.05(d) section II citing Symantec, TLI Communications, OIP Techs., and buySAFE. Claim 10 merely recites the abstract idea steps being recorded on a non-transitory computer-readable medium recorded with a program for causing a computer to execute the abstract idea steps, which amounts to mere instructions to apply the abstract idea using generic computer components (i.e. non-transitory computer readable medium, program, computer) similar to claims 1 and 9 above. The remaining dependent claims do not recite any additional elements beyond further describing the abstract idea above. 
None of the functions and/or elements of claims 1-10, whether taken alone or in an ordered combination, amount to significantly more than the abstract idea identified above. For example, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (“Pazmino”) in view of US 20150067064 A1 to Abercrombie, III et al. (“Abercrombie”). 

Claim 1: Pazmino teaches: 
An information processing apparatus (Pazmino: Fig. 1, ¶ 0021-0023 live events ticket purchasing and transportation system) comprising: a processor configured to: 
accept purchase of a ticket for an event from a first ticket purchaser (Pazmino: ¶ 0023, ¶ 0031, ¶ 0034, ¶ 0039 showing event service provider modules which allow a user to purchase ticket(s) to an event, and showing the user purchases a ticket to an event and receives confirmation of the purchase); 
when the first ticket purchaser is to travel to a venue for the event by a vehicle (Pazmino: ¶ 0039-0040 showing transportation for the user to attend the event is to be arranged, and per ¶ 0042 showing transportation preferences, i.e. driving, sharing a rental vehicle, public transportation, bus, etc. – therefore the user is intending to travel “by a vehicle”), accept registration of information on a ride-sharing usage pattern (Pazmino: ¶ 0040-0044 showing input/determination of the user’s transportation preferences, history, determining geographical home location of the user, etc., with ¶ 0042 in particular specifying “The transportation preference module 166 determines if the user would like to update his/her transportation preference each time the user obtains tickets to a new event. This allows 

With respect to the limitation: 
refer to the ride-sharing information table and extract ticket purchasers which have purchased tickets for the event or a similar event partially identical in venue and period to the event; 
Pazmino teaches determining other people as candidates for ride-sharing who are also attending a same event and have purchased tickets (Pazmino: ¶ 0042 “ The transportation preference module 166 retrieves transportation preferences for the friends attending the event that have an account with the event service 152”, ¶ 0043 “The grouping module 168 may create an initial transportation list composed of the user and friends that prefer the same type of transportation to the event”, and ¶ 0044-0045 “The rideshare module 172 receives the initial transportation list and generates a rideshare list based on the determination by the geographical location module 170”). 
However, to the extent that Pazmino does not explicitly reference a “ride-sharing information table,” i.e. a database, in order to extract the ticket purchasers which have tickets to the event or a similar event – Abercrombie teaches extracting information indicating a user’s friends who have also purchased a ticket to an event based on their event code (Abercrombie: ¶ 0103 showing when a user purchases an event ticket they receive an “event code” for the event, and “when the end user adds the event code 474 to, for example, a form on a social network page, the social network checks all other users in that user's circle of friends (e.g. buddies) to see if anyone else has a matching event code 474 and reports any matches to that end user and/or to 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the scanning of data records containing records of other users who have also purchased tickets to the same event (which may be used for suggesting a shared ride) of Abercrombie in the social ridesharing system of Pazmino with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “By each knowing that the others will be attending the same event 472, opportunities are present that were not readily available in the past, for example, getting together before/after the game, carpooling, sharing a cab, etc. This provides an improved user experience while also providing possible benefits to the event organizers such as less parking demands, potential for the buddies to eat at the event with each other, etc. Further, if ride sharing results, there is an overall positive environmental impact” (Abercrombie: ¶ 0103).  Furthermore, one of ordinary skill in the art would have found it obvious to do so before the effective filing date of the claimed invention, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Pazmino, as modified above (such that as per Abercrombie a user’s friends who have also purchased a ticket to an event and entered their event code, are extracted and provided to the user, for ridesharing or carpooling in the above example), further teaches: 
select, as a ride-sharing candidate, a second ticket purchaser, from among the extracted ticket purchasers, which conforms to the ride-sharing usage pattern for the first ticket purchaser (Pazmino: ¶ 0042 “ The transportation preference module 166 retrieves transportation preferences for the friends attending the event that have an account with the event service 152”, ¶ 0043 “The grouping module 168 may create an initial transportation list composed of the user and friends that prefer the same type of transportation to the event”, and ¶ 0044-0045 “The rideshare module 172 receives the initial transportation list and generates a rideshare list based on the determination by the geographical location module 170”); and 
present the second ticket purchaser to the first ticket purchaser (Pazmino: ¶ 0045 “The rideshare module 172 generates a rideshare list and transmits it to the user and the friends that share the same transportation preference as the user”, which as per ¶ 0043-0045 includes at least one other person attending the event; also see ¶ 0054-0057; also see ¶ 0023 showing graphical user interface on user computing devices)

Claim interpretation note: The term “information on a ride-sharing usage pattern” is not limited to any particular information and is broad enough to include nearly any information relating to 

Claim 2: Pazmino/Abercrombie teach claim 1. Pazmino, as modified above, further teaches: 
wherein the processor is programmed to: if the first ticket purchaser is in search of a ride for ride-sharing (Pazmino: ¶ 0054-0057 and Fig. 6 showing user requires a transportation to the event and transportation preference options and showing determining the user is willing to share a rental car, public transportation, or share travel by party bus with friends list), select the second ticket purchaser from among the ticket purchasers in search of a ride partner (Pazmino: ¶ 0044-0045, ¶ 0054-0057 showing the other ridesharing friends, i.e. at least a second purchaser, are selected based on desiring the same type of transportation indicated by transportation preferences) 
and if the first ticket purchaser is in search of ride-sharing (Pazmino: ¶ 0054-0057 and Fig. 6 showing user requires a transportation to the event and transportation preference options and showing determining the user is willing to share a rental car, public transportation, or share travel by party bus with friends list), select the second ticket purchaser from among the ticket purchasers in search of a ride for ride-sharing (Pazmino: ¶ 0044-0045, ¶ 0054-0057 showing the other ridesharing friends, i.e. at least a second purchaser, are selected based on desiring the same type of transportation indicated by transportation preferences)

Claim 3: 
wherein the processor is configured to: acquire information on a place of departure for the first ticket purchaser and narrowing down the second ticket purchaser on the basis of the acquired information on the place of departure (Pazmino: ¶ 0055-0057 showing the rideshare list is limited to nearby friends/users based on a geographical location of the user and/or the geographic location of the other friends that require a ride to the event; also see ¶ 0044 “insure that that the people riding the party bus have a home location in a close proximity, or centered around, to each other”)

Claim 8: Pazmino/Abercrombie teach claim 1. Pazmino, as modified above, further teaches: 
wherein the processor is configured to: accept a request for ride-sharing with the second ticket purchaser from the first ticket purchaser (Pazmino: ¶ 0042, ¶ 0054 showing user input for the transportation preferences and determination the user requires a ride, as above) and transmit details of the request to a terminal of a target candidate which is a target for the request (Pazmino: ¶ 0057 showing rideshare module can reserve the vehicle for the group of people attending the event by interacting with a third party service that provides the vehicle service)

Claim 9: See the rejection of claim 1 above which recites analogous limitations. Pazmino further teaches an information processing method (Pazmino: ¶0004, ¶ 0065, ¶ 0069).
Claim 10: See the rejection of claims 1/9 above. Pazmino further teaches a non-transitory computer-readable medium recorded with a program for causing a computer to execute a method (Pazmino: ¶ 0065-0070).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (“Pazmino”) in view of US 20150067064 A1 to Abercrombie, III et al. (“Abercrombie”), and further in view of US 20180328747 A1 to Farmer et al. (Farmer). 

Claim 4: Pazmino/Abercrombie teach claim 3. With respect to the limitation: 
wherein the processor is configured to: narrow down the second ticket purchaser such that a distance between the place of departure for the first ticket purchaser and a place of departure for the second ticket purchaser is equal to or less than a predetermined threshold
While Pazmino teaches a system for arranging ridesharing between a first user (first ticket purchaser) and one or more other users (second ticket purchaser) who also need a ride to an event (Pazmino: ¶ 0042-0043), and wherein the users are matched for the ridesharing based on their geographical locations being nearby one another (Pazmino: ¶ 0043), Pazmino/Abercrombie do not explicitly teach matching/selecting the second user(s) based on the second user’s pickup/starting locations being within a threshold distance of the first user’s pickup/starting location. However, Farmer teaches that a first requestor submits a request to be picked up for a ride with a first alternate request location, and “Another requestor may make a transport request having a request location within a threshold distance of the other requestor's alternate request location” (Famer: ¶ 0098). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the matching of multiple ridesharing requestors based on a threshold distance from a pickup location of Farmer in the ridesharing system of Pazmino/Abercrombie with a reasonable expectation of success of arriving . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (“Pazmino”) in view of US 20150067064 A1 to Abercrombie, III et al. (“Abercrombie”), and further in view of US 20130226365 A1 to Brozovich.

Claim 5: Pazmino/Abercrombie teach the limitations of claim 3. With respect to the limitation: 
wherein the processor is configured to: narrow down the second ticket purchaser such that the degree of overlap between a first route from the place of departure for the first ticket purchaser to the venue for the event and a second route from the place of departure for the second ticket purchaser to the venue for the event is equal to or more than a predetermined threshold
While Pazmino teaches arranging a rideshare between users by identifying, i.e. narrowing down, to a list of users who are attending the same event as a first ticket purchaser attending the event (Pazmino: ¶ 0039-0044 as above), Pazmino/Abercrombie do not explicitly teach that the identification is based on the routes of the two users’ origin/destination being equal or more than a predetermined threshold. However, Brozovich teaches identifying a set of users that are mapped to the primary user and generate similarity values that represent the similarity in routes of the other users to the primary user, wherein “the algorithm then compares these similarity values against a threshold value to see if the routes are close enough for the user to be matched” . 
	
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (“Pazmino”) in view of US 20150067064 A1 to Abercrombie, III et al. (“Abercrombie”) and further in view of US 10147325 B1 to Copeland et al. (“Copeland”).

Claim 6: Pazmino/Abercrombie teach the limitations of claim 1. With respect to the limitation:
wherein the processor is configured to narrow down the ticket purchasers to the second ticket purchaser based on a determination of whether the second ticket purchaser satisfies an attribute information condition that is a preference of the first ticket purchaser
While Pazmino teaches a system for matching a first ticket purchaser with one or more other ticket purchasers for a rideshare based on intention to attend the same event (Pazmino: ¶ 0039-0045 as above), Pazmino/Abercrombie do not explicitly teach that the first user, i.e. ticket purchaser, specifies attribute information for selecting a specific second passenger, i.e. second ticket purchaser, that is used to select the second ticket purchaser. Therefore the only difference between Pazmino/Abercrombie and the claimed invention is that Pazmino/Abercrombie do not 

Claim 7: Pazmino/Abercrombie/Copeland teach the limitations of claim 6. With respect to the following limitation, Pazmino/Abercrombie do not explicitly teach, but Copeland does teach: 
wherein the processor is configured to: analyze a captured image of the second ticket purchaser and acquire attribute information of the second ticket purchaser (Copeland: Col. 11: 14-46, and Col. 6: 33-50 showing the vehicle stops at the passenger location, performs an identity verification such as a face scan, to compare it against a previously 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the verification and retrieval of profile information for a second passenger of Copeland in the ridesharing system of Pazmino/Abercrombie/Copeland with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628 

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
June 11, 2021